DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/5/2022 has been entered.
Claims 33-36 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 16, 22, 27 of U.S. Patent No.10,771,225. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding DCI layer 1 signaling comprising an indicator of mini-slot number.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salim et al. US 20210289522 in view of Yeo et al. US 20200092047.
Regarding claim 33, An apparatus for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (user equipment, para. 0012), the memory and the one or more processors configured to: receive layer 1 signaling comprising an indicator, the indicator indicating a number of mini-slots, one of the mini-slots comprising a portion of a slot; receive the number of mini-slots copies of a packet (the gNB prepares mini-slot DCI which is sent in a second PDCCH in a mini-slot, followed by three repetitions of the TB in subsequent mini-slots as indicated by the DCI, the mini-slot PDCCH and the first repetition R0 make the first mini-slot and the further repetitions (R1 and R2) are scheduled in the two mini-slots without control information, Figure 5, para. 0060, para. 0072, Figure 9a); and send a response on receiving the packet based on the copies of the packet (UE transmits an ACK upon successful decoding, if decoding is not successful after the last configured repetition, the UE may transmit a NAK to inform the gNB that the TB has not been received, para. 0075).
Salim does not explicitly disclose a HARQ response.  Yeo discloses a base station schedules initial transmission or retransmission for the UE, the base station may inform the UE of the number of CBGs that the base station currently transmits using a predetermined bit field of the DCI such as if only a first CBG in the first TB is retransmitted and that second and third CBGs in the second TB are retransmitted, the DCI that performs scheduling may provide information indicating that three CBGs are transmitted using three bits, para. 0130, and the UE transmits a HARQ-ACK feedback, para. 0166.  Before the filing of the invention it would have been obvious to modify Salim with Yeo’s data retransmission.  One of ordinary skill in the art would be motivated to do so for a base station and a user equipment to efficiently perform data transmission and a resource required for retransmission may be efficiently used, para. 0012.
Regarding claim 34, The apparatus of claim 33, the indicator being received in downlink control information (DCI) (the gNB prepares mini-slot DCI which is sent in a second PDCCH in a mini-slot, followed by three repetitions of the TB in subsequent mini-slots as indicated by the DCI, para. 0060).  
	Claims 35-36 are rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 33-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468